This is an appeal, on a shortened record, from a finding that claimant's disability subsequent to May 25, 1951, is not causally related to his accident of November 18, 1949, which was found to be a compensable one. *553(Matter of Bellotti v. Salvio, 281 App. Div. 722.) In November, 1949, as' a result of a compensable accident, the claimant sustained a fractured skull, fracture of the right scapula, severe cerebral concussion and shock. While still receiving compensation for disability and on May 25, 1951, he fell, sustaining injuries to his ribs and back. It further developed that he suffered a cerebral hemorrhage resulting in left hemiplegia and psychosis and the important issue was whether the brain damage was before or following the fall. On June 2, 1951, he was admitted to Grasslands Hospital, disoriented and mentally confused, and where he was still confined at the time of the hearings herein. The claimant was over 70 years of age and suffering from advanced arteriosclerosis. The medical testimony is in dispute as to whether the second fall (noncompensable) was related to the injuries received in the first fall or whether it was caused as a result of the advanced arteriosclerosis. The board directed that an impartial specialist make an examination and after taking his testimony, together with the testimony of the other doctors, concluded the cause of the accident was cerebral hemorrhage which was not related to the prior accident. It is not our prerogative to decide that the board might have made a different finding if we conclude that there was substantial evidence to sustain the present finding of the board. The record, as a whole, sustains the finding of the board. (Matter of McCormick v. National City Bank, 303 N. Y. 5, 9.) Decision of the Workmen’s Compensation Board unanimously affirmed, without costs. Present — Poster, P. J., Bergan, Coon, Herliky and Reynolds, JJ.